Title: From Alexander Hamilton to William Short, 10 September 1790
From: Hamilton, Alexander
To: Short, William


New York Sep. 10 1790
Sir
This will be delivered to you by Benjamin Walker Esquire, Naval officer of the Port of New York who has leave of abscence for a twelvemonth. As he has thoughts of visiting Paris he has requested me to make him known to you which I do with pleasure as he is a man of worth. He was during a part of the late War Aide du Camp to General Washington.
I remain with much esteem & consideration Sir, Your obd. st.
A. Hamilton
